DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Waldrop et al. U.S. Patent Application Publication No.: 2005/0145820 A1.
Waldrop et al. teach certain compositions comprising trifluoroiodomethane with physically-acting combustion suppressants, wherein the compositions exhibit strong synergistic combustion suppression and are useful for suppressing the combustion of many fuels. The compositions are thermally stable, compatible, non-ozone-depleting, low global warming, have reduced toxicity compared to pure trifluoroiodomethane, can be effective in lower weights and volumes than most other agents, and can be more cost-effective than current combustion suppressants, see abstract [Emphasis added].
Waldrop et al.’s Paragraph [0033] reads as followed: “The present invention preferably comprises a combustion suppressant of trifluoroiodomethane preferably combined in a blend with a physical combustion suppression agent, such as, for exemplary purposes only, carbon dioxide, pentafluoroethane and/or 2H-heptafluoropropane. As such, here trifluoroiodomethane is blended with carbon dioxide, trifluoroiodomethane preferably comprising between approximately 0.5 percent molar fraction to approximately 75 percent molar fraction and carbon dioxide comprises a molar fraction of preferably between approximately 25 percent to approximately 99.5 percent. Where trifluoroiodomethane is blended with pentafluoroethane, trifluoroiodomethane preferably comprises from approximately between 1 percent molar fraction to approximately 75 percent molar fraction, and pentafluoroethane comprises a molar fraction of preferably between approximately 25 percent to approximately 99 percent. Where trifluoroiodomethane is blended with 2H-heptafluoropropane, trifluoroiodomethane preferably comprises from approximately between 5 percent molar fraction to approximately 85 percent molar fraction, and 2H-heptafluoropropane comprises a molar fraction of preferably between approximately 15 percent to approximately 95 percent.” [Emphasis added].
Waldrop et al.’s dependent claim 2 reads as followed: “The combustion suppressant compositions of claim 1 comprising from about 0.5% by volume to about 75% by volume trifluoroiodomethane and from about 25% to about 99.5% by volume of carbon dioxide.”. 
Applicant’s attention is also drawn to Waldrop et al.’s paragraph [0035] wherein propelling agents, such as perfluorocarbons, are added to facilitate dispensing the combustion suppressing agent.  
Also see paragraph [0036] and FIG 1, which discloses that combinations of trifluoroiodomethane and carbon dioxide show strong synergism. 
Also see Examples 1-2, claims 9, 13 and 16 and FIG 1. Please note that Examples 1-2 teach a total flooding fire protection system using a fire extinguishing composition comprising trifluoroiodomethane and carbon dioxide.  
Waldrop et al. “differs” from applicant’s claimed fire suppression composition in that there does not seem to be a direct teaching (i.e. by way of a specific example) to where the fire extinguishing composition actually comprises trifluoroiodomethane in an amount of 53 mol.% to 85 mol.% (i.e. calculated 83.3 wt.% to 96.2 wt.%) based on the total moles of trifluoroiodomethane and carbon dioxide present in the fire extinguishing composition as set forth in applicant’s independent claim 1.   
It would have been obvious to one having ordinary skill in the art to use Waldrop et al.’s above cited disclosure as strong motivation to actually make a fire extinguishing composition that falls within applicant’s claimed trifluoroiodomethane mol.% range because said mol.% range directly falls within Waldrop et al.’s disclosed trifluoroiodomethane molar fraction range, as set forth in paragraph [0033], of “approximately 0.5 percent by molar fraction to approximately 75 percent by molar fraction and carbon dioxide comprising approximately 25 percent to approximately 99.5 percent. about 99.5 percent by volume of carbon dioxide.”. 
Furthermore, applicant’s attention is drawn to FIG. 1 which clearly shows the synergistic performance of trifluoroiodomethane when combined with a physical extinguishing agent (e.g. carbon dioxide), when the mol.% of trifluoroiodomethane falls directly within applicant’s claimed trifluoroiodomethane amount of 53 mol.% to 85 mol.%, as set forth in independent claim 1, as well as the more narrow trifluoroiodomethane concentration ranges of dependent claims 2-3. 
Finally, to formulate a fire suppression composition that further comprises one or more additional components, such as additional fire suppressant compounds (e.g. pentafluoroethane, 1,1,1,2-tetrafluoroethane, perfluorocarbons etc.) and/or dispensing compounds (e.g. pentafluoroethane, 1,1,1,2-tetrafluoroethane, perfluorocarbons etc.) is at once envisaged by one having ordinary skill in the art because the addition of such additional components is directly suggested in paragraph [0035], directly claimed in Waldrop et al.’s claims 9 and 16-18, and in paragraph [0037] states” “Trifluoroiodomethane, carbon dioxide, pentafluoroethane and/or 2H-heptafluoropropane are miscible in liquid form.”.
As such, to formulate fire suppressant compositions that further comprises one or more additional components at a concentration of 20 weight percent or less, based on the total weight of the fire suppression composition, as required by applicant’s independent claim 1 would be obvious in light of Waldrop et al.’s above disclosure of paragraphs [0035]-[0037] and also in light of Waldrop et al.’s FIG. 1. That is, one having ordinary skill in the art would readily see that a synergistic composition blend could be made that comprised two chemical fire suppressant agents, namely trifluoroiodomethane and say pentafluoroethane, and the physical fire suppressant agent of carbon dioxide, wherein the concentration of the second chemical fire suppressant agent, say pentafluoroethane, is at a concentration of 20 weight percent or less, based on the total weight of the fire suppression composition and the concentration of the first chemical fire suppressant agent trifluoroiodomethane falls directly within applicant’s claimed trifluoroiodomethane amount of 53 mol.% to 85 mol.%, as set forth in independent claim 1, as well as the more narrow trifluoroiodomethane concentration ranges of dependent claims 2-3. 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Aydin et al. U.S. Patent Application Publication No.: 2020/0283666 A1.
Aydin et al. teach a refrigerant for a cooling device comprising a cooling circuit with at least one heat exchanger, the refrigerant undergoing a phase transition in the heat exchanger, the refrigerant being a refrigerant mixture composed of a mass fraction of carbon dioxide (CO2), a mass fraction of difluoromethane (CH2F2) and a mass fraction of at least one other component, wherein the mass fraction of carbon dioxide in the refrigerant mixture is 5 to 65 mass percent, the mass fraction of difluoromethane being up to 68 mass percent, the other component being trifluoroiodomethane (CF3I), fluoromethane (CH.sub.3F), ethane (C.sub.2H.sub.6), 1,1-difluoroethene (C.sub.2H.sub.2F.sub.2), ethene (C.sub.2H.sub.4), fluoroethene (C.sub.2H.sub.3F), ethyne (C.sub.2H.sub.2), propane (C.sub.3H.sub.8), propene (C.sub.3H.sub.6) and/or fluoroethane (CH.sub.2FCH.sub.3), said mass fraction being up to 55 mass percent, see abstract.
Aydin et al. “differs” from applicant’s claimed fire suppression composition in that there does not seem to be a direct teaching (i.e. by way of a specific example) to where the refrigerant composition actually comprises trifluoroiodomethane in an amount of 53 mol.% to 85 mol.% (i.e. calculated 83.3 wt.% to 96.2 wt.%) based on the total moles of trifluoroiodomethane and carbon dioxide present in the fire extinguishing composition as set forth in applicant’s independent claim 1.   
Nevertheless, it would have been very obvious to one having ordinary skill in the art to use Aydin et al.’s above cited disclosure in combination with Aydin et al.’s Refrigerants 3 and 6 in TABLE 1, as strong motivation to actually make a refrigerant composition that falls within applicant’s claimed trifluoroiodomethane mol.% range.
Applicant’s attention is drawn to Refrigerants 3 and 6 in TABLE 1. As way of illustration, Refrigerant 3 teaches a composition comprising: 1) R744 (i.e. carbon dioxide) at a mass % range of 5-65, 2) R32 (difluoromethane) at a mass % range of >0-62, 3) R125 (pentafluoroethane) at a mass % range of >0-40 and 4) trifluoroiodomethane at a mass % range of >0-55%. When the concentration of carbon dioxide is selected to be 5 mass % and the concentration of trifluoroiodomethane is selected to be 55 mass %, the mass fraction of trifluoroiodomethane to the combined mass fraction of trifluoroiodomethane and carbon dioxide is (55/60 * 100) = 91.7 mass % which directly falls within applicant’s claimed trifluoroiodomethane concentration of an amount of 53 mol.% to 85 mol.% (i.e. calculated 83.3 wt.% to 96.2 wt.%) based on the total moles of trifluoroiodomethane and carbon dioxide present in the fire extinguishing composition, as set forth in applicant’s independent claim 1. 
In fact, the trifluoroiodomethane calculated 91.7 mass % also falls within applicant’s more narrow trifluoroiodomethane mol % ranges of dependent claimed 2-3, because: 1) Applicant’s claim 2 claims a trifluoroiodomethane concentration of an amount of 53 mol.% to 75 mol.% (i.e. calculated 83.3 wt.% to 93.0 wt.%) based on the total moles of trifluoroiodomethane and carbon dioxide present in the fire extinguishing composition, and 2) Applicant’s claim 3 claims a trifluoroiodomethane concentration of an amount of 67 mol.% to 80 mol.% (i.e. calculated 90.0 wt.% to 94.7 wt.%) based on the total moles of trifluoroiodomethane and carbon dioxide present in the fire extinguishing composition.
Finally, please note that the combined concentration of R32 (difluoromethane) and R125 (pentafluoroethane), as set forth in Refrigerant 3, can easily fall directly within applicant’s concentration amount of 20 weight percent or less, for the additional component, as required by applicant’s independent claim 1.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. U.S. Patent Application Publication No.: 2013/0240217 A1.
Mitchell et al. teach a fire suppressant mixture comprising: an organic or supplemental organic fire suppressant compound; a halogen element, and an organic compound, wherein the organic fire suppressant compound, the halogen element and the organic compound are combined such that a boiling point of the mixture is lower than the boiling point of the organic fire suppressant. In some embodiments, the organic fire suppressant compound is FK 5-1-12 and the organic compound is carbon dioxide. In other embodiments, the mixture is supplemented with an additional organic compound such as CF3I or 2,2-Dichloro-1,1,1-trifluoroethane (R123), or an halogen element. In some embodiments an inorganic pressurizing gas, such as nitrogen, is also added, see abstract.
Mitchell et al.’s paragraph [0063] states the following: “In other embodiments of a fire suppressant mixture, CF3I may be mixed with CO2. Similar to FK 5-1-12, CF3I may be mixed with CO2 in different ratios depending on the characteristics desired in the resultant mixture. In a preferred embodiment, CF3I is mixed with CO2 in a 5 to 1 mass ratio. However, in other embodiments, other ratios may be used including 4 to 1.” [Emphasis added]. Please note a mass ratio of 5 to 1 for CF3I to CO2 is the same as [(5/6) x 100] = 83.3 weight % of CF3I which falls directly within an amount of 53 mol.% to 85 mol.% (i.e. calculated 83.3 wt.% to 96.2 wt.%) based on the total moles of trifluoroiodomethane and carbon dioxide present in the fire extinguishing composition as set forth in applicant’s independent claim 1.   
Mitchell et al. “differs” from applicant’s claimed fire suppression composition in that there does not seem to be a direct teaching (i.e. by way of a specific example) to where the fire extinguishing composition actually comprises trifluoroiodomethane in an amount of 53 mol.% to 85 mol.% (i.e. calculated 83.3 wt.% to 96.2 wt.%) based on the total moles of trifluoroiodomethane and carbon dioxide present in the fire extinguishing composition as set forth in applicant’s independent claim 1.   
It would have been obvious to one having ordinary skill in the art to use Mitchell et al.’s above cited disclosure, along with the composition set forth in TABLE 2, as strong motivation to actually make a fire extinguishing composition that falls within applicant’s claimed trifluoroiodomethane mol.% range of 53 mol.% to 85 mol.% (i.e. calculated 83.3 wt.% to 96.2 wt.%) based on the total moles of trifluoroiodomethane and carbon dioxide present in the fire extinguishing composition as set forth in applicant’s independent claim 1. 
In TABLE 2 the examiner calculated mol % of trifluoroiodomethane in relationship to the combined amount of trifluoroiodomethane and carbon dioxide is: (1.00 x 2.32)/[(1.00 x 2.32) + (0.2 x 10.31)] x 100 = 53 mol % trifluoroiodomethane.
Although it is noted that in TABLE 2 the fire suppressant composition also comprises 45.45 weight % of R123 (i.e. 2,2-dichlorodo-1,1,1-trifluoroethane), such is deemed to be moot in light of Mitchell et al.’s disclosure of paragraph [0065] which reads as followed: “Table 1 and Table 2 below lists mole fractions and mass fractions for an example embodiment of a mixture that contains two organic fire suppressant compounds and an organic compound. The stored volume of each component within two separate bottle volumes is also shown. In the example shown in Table 1, the mass fraction of organic fire suppressant compound to organic compound is approximately 2.3 to 1. In the examples shown in Table 1 and Table 2, the mass fraction between the two organic fire suppressants is split approximately evenly. However, in other embodiments more or less of either organic fire suppressant may be used.”. [Emphasis added]. 
As such, it is well within the scope of Mitchell et al.’s disclosure to formulate fire suppressant compositions that comprise a mass ratio of 5 to 1 for CF3I to CO2 and contains an additional fire suppressant component, such as R123 (i.e. 2,2-dichlorodo-1,1,1-trifluoroethane), at a concentration amount of 20 weight percent or less, as required by applicant’s independent claim 1. In fact, Mitchell et al.’s disclosure of dependent claims 11-13, makes it clear that the fire suppressant compositions only require 1 type of fire suppressant, such as CF3I, but are also open to the use of mixtures of fire suppressant components, such as the composition set forth in TABLE 2. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764